         Case 1:20-cr-00330-AJN Document 226 Filed 04/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                 4/21/21


  United States of America,

                  –v–
                                                                     20-CR-330 (AJN)
  Ghislaine Maxwell,
                                                                          ORDER
                          Defendant.


ALISON J. NATHAN, District Judge:

       The Court is in receipt of the Defendant’s and Boies Schiller Flexner LLP’s April 19,

2021 joint letter responding to the Court’s April 19, 2021 Order, Dkt. No. 215. The letter

proposes limited redactions on the basis that some of the information is covered by the terms of

the protective order in this case.

       In light of this, by April 22, 2021, the Defendant and BSF are hereby ORDERED to

confer with the Government regarding whether the Government requests redaction of any

information contained in the Defendant’s response to BSF’s objections to the Defendant’s

proposed Rule 17(c) subpoena, BSF’s reply, and the April 19, 2021 joint letter addressing the

redactions to these documents.

       The Government may submit any redaction requests by April 23, 2021; in doing so, the

Government shall justify any proposed redactions by reference to the test articulated in Lugosch

v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006).

       The Defendant, BSF, and the Government are further ORDERED to notify the Court

whether any party seeks redactions to the April 19, 2021 joint letter. If not, the Defendant shall

file the letter on the public docket by April 23, 2021.

       SO ORDERED.
       Case 1:20-cr-00330-AJN Document 226 Filed 04/21/21 Page 2 of 2




Dated: April 21, 2021                 __________________________________
       New York, New York                     ALISON J. NATHAN
                                            United States District Judge
